MEMORANDUM OF DECISION.
Raymond Dupont appeals from his convictions for violation of 29 M.R.S.A. § 1312-B (Supp.1987) (operating under the influence) and 29 M.R.S.A. § 2298 (Supp. 1987) (habitual offender statute), after a jury trial in the Superior Court, Cumberland County. Dupont contends that the State failed to reveal to him evidence that was both exculpatory in nature and materi*211al to his defense. Not only was the allegedly exculpatory information readily available to the general public, it did not clearly contradict the State’s evidence. Accordingly, we conclude that the trial court committed no error in denying Dupont’s motion for a new trial. See United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct. 3375, 3386, 87 L.Ed.2d 481, 494 (1985); Cluchey & Seitzinger, Maine Criminal Practice § 16.2 (1987).
The entry is:
Judgment affirmed.
All concurring.